[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 27 
In the submission of controversy the parties stipulated that "plaintiff did not write upon his payroll receipts for the period from January 1, 1934 to June 30, 1937 that the amount received by him was *Page 28 
received under protest." Under the provisions of section 149 of the Charter of the City of New York (Laws 1901, ch. 466, as amd.) there can be no recovery upon any further claim for salary. (See opinion in Quayle v. City of New York, 278 N.Y. 19, decided herewith.) We do not pass upon any other question.
The judgment should be reversed and the complaint dismissed, without costs. (See 278 N.Y. 599.)
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgment reversed, etc.